Thompson, J.,
We have read the clear and convincing opinion of the auditing judge and the testimony, and, as we agree with his findings of fact and conclusions of law, nothing further need be said other than to emphasize the fact that the testimony shows the executors never decided not to form a corporation, and, in this connection, the closing of the books on June 30, 1922, contrary to their usual custom, is most significant.
All the exceptions filed are, therefore, dismissed and the adjudication is confirmed absolutely.